Yonker v Kaminski (2018 NY Slip Op 04239)





Yonker v Kaminski


2018 NY Slip Op 04239


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


767 CA 17-02090

[*1]BONNIE J. YONKER, PLAINTIFF-APPELLANT,
vANNALIS E. KAMINSKI, DOAN BUICK, INC., AND DOAN MOTOR CARS, LLC, DEFENDANTS-RESPONDENTS. 


WILLIAM MATTAR, P.C., WILLIAMSVILLE (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-APPELLANT.
GOLDBERG SEGALLA LLP, ROCHESTER (NICHOLAS J. PONTZER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from a judgment of the Supreme Court, Monroe County (Debra A. Martin, A.J.), entered November 15, 2017. The judgment, upon a jury verdict, found in favor of defendants and against plaintiff. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 17, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court